               DISTRICT COURT OF THE VIRGIN ISLANDS
               DIVISION OF ST. THOMAS AND ST. JOHN

UNITED STATES OF AMERICA,        )
                                 )
               Plaintiff,        )
                                 )
               v.                )     Criminal No. 2019-15
                                 )
JOHN JACKSON                     )
                                 )
               Defendant.        )
                                 )

ATTORNEYS:

Gretchen Shappert, United States Attorney
Donna Rainwater, AUSA
Everard E. Potter, AUSA
United States Attorney’s Office
St. Thomas, U.S.V.I.
     For the United States of America,

Richard Coughlin, Federal Public Defender
Kia Danielle Sears, AFPD
Melanie Lark Turnbull, AFPD
Office of the Federal Public Defender
St. Thomas, U.S.V.I.
     For John Jackson.

                               ORDER
GÓMEZ, J.

      Before the Court is the application of John Jackson

(“Jackson”) to waive his speedy trial. Jackson also moves to

continue the trial in this matter. For the reasons stated

herein, the time to try this case is extended up to and

including April 13, 2020.

      While the Speedy Trial Act requires that defendants be

tried within seventy days of indictment, the Court specifically
United States v. Jackson
Criminal No. 2019-15
Order
Page 2

finds that extending this period would be in the best interest

of justice. First, an extension of time is necessary to allow

Jackson time to review the discovery and investigate the charges

in this matter. Second, without an extension, Jackson would be

denied reasonable time necessary to explore plea options and

prepare for trial. Third, Jackson made his request with the

advice and consent of counsel.

      Consistent with these concerns, the United States Court of

Appeals for the Third Circuit has recognized that “whether or

not a case is ‘unusual’ or ‘complex,’ an ‘ends of justice’

continuance may in appropriate circumstances be granted.”

United States v. Fields, 39 F.3d 439, 444 (3d Cir. 1994); United

States v. Dota, 33 F.3d 1179(9th Cir. 1994) (“An ends of justice

continuance may be justified on grounds that one side needs more

time to prepare for trial [even if the] case [i]s not

‘complex.’”); see also United States v. Lattany, 982 F.2d 866,

883 (3d Cir. 1992) (“[T]he district court did not abuse its

discretion when it delayed the trial to give counsel . . .

opportunity to . . . decid[e] upon and prepar[e] an appropriate

defense.”); United States v. Brooks, 697 F.2d 517, 522 (3d Cir.

1982) (holding there was no abuse of discretion where district

court found that     multiple count, multiple defendant “case was

complex and required additional time for adequate
United States v. Jackson
Criminal No. 2019-15
Order
Page 3

preparation.”); cf. United States v. Santiago-Becerril, 130 F.3d

11, 17 (1st Cir. 1997) (explaining that, where a defendant had

moved to continue his trial due to his counsel’s unavailability,

the “period of delay” caused by an ends of justice continuance

includes the time “reasonably required to schedule a new trial

date” in “consideration of the court’s calendar”).

      The premises considered, it is hereby

      ORDERED that the time beginning from the date of this order

granting an extension through April 13, 2020, shall be excluded

in computing the time within which the trial for John Jackson

must be initiated pursuant to 18 U.S.C. § 3161; it is further

      ORDERED that Jackson’s motion to continue, ECF No. 88, is

GRANTED; and it is further

      ORDERED that the jury trial in this matter previously

scheduled for January 6, 2020, is hereby RESCHEDULED to commence

promptly at 9:00 A.M. on April 13, 2020, in Saint Thomas

Courtroom 1 before District Judge Curtis V. Gomez.




                                    S\
                                         Curtis V. Gómez
                                         District Judge
